Title: From David Humphreys to Calvin Smith, 11 August 1781
From: Humphreys, David
To: Smith, Calvin


                        
                            Sir
                            Head Quarters Augst 11th 1781
                        
                        His Excellency the Commander in Cheif, is pleased to direct that Lt Holden of Your Regt should continue to
                            duty with the Corps of Guards untill further Orders. I am Sir Your Most Obedt Servt
                        
                            D. Humphrys Aide De Camp
                        
                    